Judgment, Supreme Court, Bronx County (William C. Donnino, J, at plea; John N. Byrne, J, at sentence), rendered February 20, 2003, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of AHz to 9 years, unanimously affirmed.
*219Defendant’s claim that the court erred in imposing a prison sentence is unpreserved and we decline to review this claim in the interest of justice. Were we to review this claim, we would find that the enhanced sentence was proper since it was sufficiently established that defendant violated his plea agreement by failing to appear for a court appearance and failing to participate in the required drug program (see People v Avery, 85 NY2d 503, 507-508 [1995]). Notably, defendant did not dispute the violations or request a hearing. Concur—Sullivan, J.E, Ellerin, Gonzalez and Sweeny, JJ.